DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
From claim 1, the limitations “a photosensor, positioned between the laser light source and the beam entry window” and “light emitted by each of the plurality of light sources through the beam entry window” must be shown.  Figure 1 does not show the photosensor (46) positioned between the laser light source (42) and the beam entry window (26).  Additionally, figure 1 does not show any light being emitted by the plurality of light sources.
From claim 11, the limitations “a beam entry window positioned between the powder bed and a laser light source” and “light emitted by each of the plurality of light sources through the beam entry window” must be shown.  Figure 1 does not show the beam entry window (26) positioned between the laser light source (42) and the powder bed (22). Additionally, figure 1 does not show any light being emitted by the plurality of light sources.
From claim 20, “a beam entry window, positioned between the at least one light source and the at least one photosensor” must be shown.  Figure 1 does not show this positioning configuration, either for the plurality of lights (30A…30N) or the laser light source (42).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claims 1-2, 5, 7, 8, and 11.  The functional limitations attributed to the controller includes:
From claim 1, “a controller that correlates sensed intensity of the light emitted by each of the plurality of light sources through the beam entry window to corresponding positions on the beam entry window based on locations of each of the plurality of light sources relative to the beam entry window during illumination of each of the plurality of light sources; and outputs one or more parameters relating to transmittance of the beam entry window based on the sensed intensity of the light emitted by each of the plurality of light sources at the corresponding positions on the beam entry window.”
From claim 2, “the controller causes each of the plurality of light sources to illuminate in a defined sequence as the recoater moves across the powder bed.”
From claim 5, “the controller causes the first galvanometer mirror and the second galvanometer mirror to move to direct the light emitted by each of the plurality of light sources to the beam splitter, and the beam splitter directs the light emitted by each of the plurality of light sources to the photosensor during a recoating phase of additive manufacturing.”
From claim 7, “the controller outputs an alert in response to determining that the one or more parameters relating to transmittance of the beam entry window indicate a transmittance that is less than a threshold transmittance.”
From claim 9, “the controller outputs the alert during the additive manufacturing of the part.”
From claim 11, “correlating, by a controller, the intensity of the light sensed by the photosensor to corresponding positions on the beam entry window based on locations of each of the plurality of light sources relative to the beam entry window during illumination of each of the plurality of light sources; and outputting, by the controller, one or more parameters relating to transmittance of the beam entry window based on the intensity of the light sensed by the photosensor and the corresponding positions on the beam entry window.”
Structure that is “read into” the claims to support the claimed functional language includes: “microprocessor, a controller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA)” (paragraph 0019) and “programmable logic controllers or other computers” (paragraph 0021).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-2 and 11, the claims recite a “controller.”  The specification fails to disclose the algorithm(s) and the necessary steps and/or flowcharts that achieve the claimed function in enough detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing (referencing MPEP 2161.01).  Specifically, it is unclear how the controller compensates for a moving plurality of light sources with velocity, A, where the plurality of lights may operate at a certain sequence (claim 2) and how the controller then computes the position of the measurement beam based on the nonhomogeneous light sources where their positions vary with time.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-2 and 11, the claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, the Specification does not disclose an algorithm or the necessary steps required to compute the positions of the beams striking the beam entry window or how the controller is able to derive the beam location calculations on the window based on a plurality of lights illuminating at a sequence (referencing fig. 2 and claims 2).  Furthermore, one of ordinary skill in the art would expect that there would be a doppler effect on the frequency of the illumination beams caused by the moving recoater; however, there is not disclosure of a doppler effect in the Specification nor does the Applicant suggest how a controller might compensate for the distortion caused by the doppler effect on the frequencies.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-5, 10, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “further comprising: a first galvanometer mirror that is movable to reflect the laser light along a first axis; a second galvanometer mirror that is movable to reflect the laser light along a second axis that is perpendicular to the first axis.”  However, it is unclear, which “laser light” is being claimed—laser light originating from the plurality of light sources (30A…30N) or from the laser light source (42).  The Specification discloses that the “Galvanometer mirrors 48A-48B are configured, in combination, to direct laser light 44 through beam entry window 26 to a target region of working layer 24” (paragraph 0022).  For the purpose of the examination, the limitation will be interpreted as “further comprising: a first galvanometer mirror that is movable to reflect the laser light from the laser light source along a first axis; a second galvanometer mirror that is movable to reflect the laser light from the laser light source along a second axis that is perpendicular to the first axis.”
Claim 5 recites “wherein the controller causes the first galvanometer mirror and the second galvanometer mirror to move to direct the light emitted by each of the plurality of light sources to the beam splitter, and the beam splitter directs the light emitted by each of the plurality of light sources to the photosensor during a recoating phase of additive manufacturing.”  However, it is unclear whether the galvanometer mirrors are configured to move the light emitted by the laser source 42 or from the plurality of light sources 30A-30N (referencing fig. 2, claim 4 above, as well as paragraph 0022 from the Specification).  Since there is no way of determining the requisite degree of whether the galvanometer mirrors are used to move the light from the plurality of light sources or the laser source, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claims 10 and 19 recite “wherein the threshold transmittance is based on requirements for operational levels of the laser light during the additive manufacturing of the part.”  Although the Specification mentions “requirements for operational levels of laser light” in paragraphs 0028, 0047, and 0057, it is not clear which “requirements for operational levels” the Applicant is referring to.  Is the Applicant referring to tailoring the threshold based on the density of the part?  Or is the Applicant referring to different types of laser light operation, e.g., a higher degree of heat may be required.  Since there is no ways of determining what the Applicant intended, based on the Specification, for “requirements for operational levels of the laser light during the additive manufacturing of the part,” if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 16 recites “wherein outputting the one or more parameters relating to the transmittance of the beam entry window comprises outputting an alert in response to determining that the one or more parameters relating to transmittance of the beam entry window indicate a transmittance that is less than a threshold transmittance.”  However the step of “determining…” is not positively recited.  It is noted that the conditional step of “determining..” may never occur.  In particular, claim 16 does not positively recite the condition precedent (i.e. determining that the one or more parameters relating to transmittance of the beam entry window indicate a transmittance that is less than a threshold transmittance).  Since the recited “in response to” conditions need not be satisfied to meet the claim, the recited steps of outputting an alert need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "in response to” step of claim 16, because it is not required to be performed under the broadest reasonable interpretation of the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein outputting the one or more parameters relating to the transmittance of the beam entry window comprises determining that the one or more parameters relating to transmittance of the beam entry window indicate a transmittance that is less than a threshold transmittance and outputting an alert in response to determining that the one or more parameters relating to transmittance of the beam entry window indicate the transmittance that is less than the threshold transmittance.”  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller et al. (US-20170341183-A1).
Buller teaches an additive manufacturing machine (“systems, apparatuses and methods for monitoring a three-dimensional printing process,” abstract) comprising: at least one light source (energy source 1420, fig. 14, “the first energy beam is located within the enclosure,” para 0209); at least one photosensor (sensor 1418, fig. 14, “photo detector,” para 0178); and a beam entry window (optical window 1415, fig. 14), positioned between the at least one light source and the at least one photosensor (see fig. 14), such that light emitted by the at least one light source is transmitted through the beam entry window (dashed line from 1420 to 1415, to 1418, fig. 14); wherein the at least one photosensor is configured to measure the light transmitted by the at least one light source through a plurality of locations on the beam entry window to monitor transmittance of the beam entry window at each of the plurality of locations (“the cleanliness (or conversely the contamination level) of the optical window can be determined, at least in part, by a reflectivity of one or more signals from an energy source located inside the enclosure towards the optical window, and measuring any reflection of the signal by using a detector located outside of the enclosure…. Multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208).
Buller, fig. 14

    PNG
    media_image1.png
    585
    485
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Petersen (US-20120298886-A1).
Regarding Claim 1, Buller teaches an additive manufacturing machine (“systems, apparatuses and methods for monitoring a three-dimensional printing process,” abstract) comprising: 
a laser light source (energy source 1413, fig. 14; corresponds with energy source 813 in fig. 8; “The energy beam 801 used to generate the 3D object 806 is generated by a first energy source 813 located outside of the enclosure 807,” para 0209) that emits laser light to selectively melt (para 0005) one or more portions of a working layer (1404, fig. 14; “exposed surface of the material bed 804,” para 0209) of a powder bed (powder bed shown at the bottom of fig. 14) during additive manufacturing of a part (object 1406, fig. 14); 
a beam entry window (optical window 1415, fig. 14) positioned between the powder bed and the laser light source (as shown in fig. 14); 
a recoater that moves across the powder bed to spread the working layer (material dispensing mechanism 616, fig. 6; “The at least one mechanism can comprise the material dispensing mechanism, leveling mechanism, or material removal mechanism,” para 0045); 
a photosensor (sensor 1418, fig. 14, “photo detector,” para 0178), positioned between the laser light source (1413) and the beam entry window (1415; the sensor 1418 is construed as being “between” the energy source 1413 and the window 1415 in fig. 14 in the sense that along a height direction, the sensor lies between energy source 1413 and window 1415), that senses intensity of light emitted by each of the plurality of light sources (dashed line from 1420 to 1415, to 1418, fig. 14) through the beam entry window (“the cleanliness (or conversely the contamination level) of the optical window can be determined, at least in part, by a reflectivity of one or more signals from an energy source located inside the enclosure towards the optical window, and measuring any reflection of the signal by using a detector located outside of the enclosure,” para 0208); and 
a controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255) that: correlates sensed intensity of the light emitted by each of the plurality of light sources through the beam entry window to corresponding positions on the beam entry window based on locations of each of the plurality of light sources relative to the beam entry window during illumination of each of the plurality of light sources (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208); and outputs one or more parameters relating to transmittance of the beam entry window based on the sensed intensity of the light emitted by each of the plurality of light sources at the corresponding positions on the beam entry window (“The alteration can comprise intensity and/or direction alteration,” para 0041; “intensity” and “direction alteration” are construed as the claimed “parameters”).  
Buller does not explicitly disclose a plurality of light sources attached to the recoater (although Buller teaches an energy source inside the chamber 1420 in fig. 14, Buller does not explicitly disclose that it is a plurality of lights or that they can be attached to the recoater).
Buller, fig. 6

    PNG
    media_image2.png
    579
    508
    media_image2.png
    Greyscale

	However, in the same field of endeavor of additive manufacturing, Petersen teaches a plurality of light sources (LBa and LBb, fig. 3, which are part of the collision-prevention detection system; “the collision-preventing detection system is attached to or integrated in the scanning bar, para 0087) attached to the recoater (REC, fig. 1; “the recoater REC scans across the layer of light-sensitive material LSM in order to establish a fresh upper layer of light-sensitive material LSM,” para 0168; the recoater is attached to the scanning bar in fig. 1).
Petersen, figs. 1 and 3

    PNG
    media_image3.png
    320
    463
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    694
    470
    media_image4.png
    Greyscale
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, lasers attached to the recoater, in view of the teachings of Petersen, by attaching the energy source 1420 to the material dispensing mechanism 616, as taught by Buller, because by lowering the distance between the output optics and the light sensitive material, advantageous reductions of adverse consequences due to misalignment can be observed, which can also reduce the production costs in the design of the optics, cause a larger part of the light intensity to transfer to the light sensitive material, and facilitate faster solidification of the material, but by lowering the distance of the beams and the chamber, a bubble in the light sensitive material such as a resin might occur, which may happen quite suddenly causing small amounts of resin to form on a protective window, which can be mitigated by using two laser beams as a collision detection system in the scanning area in order to detect protrusions, regardless of whether the system scans to the left or the right (Petersen, paras 0005-0007, 0206, and 0210).
Regarding claim 6, Buller teaches the invention as described above but does not explicitly disclose wherein each of the plurality of light sources is positioned at a top surface of the recoater.
However, in the same field of endeavor of additive manufacturing, Petersen teaches wherein each of the plurality of light sources (LBa and LBb, fig. 3) is positioned at a top surface of the recoater (REC, fig. 1; “the collision-preventing detection system is attached to or integrated in the scanning bar, para 0087; construed such that LBa and LBb are integrated into the scanning bar, which is at or near the recoater REC, according to fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, lasers attached near to the top surface of the recoater, in view of the teachings of Petersen, by attaching the energy source 1420 to the material dispensing mechanism 616, as taught by Buller, because by lowering the distance between the output optics and the light sensitive material, advantageous reductions of adverse consequences due to misalignment can be observed, which can also reduce the production costs in the design of the optics, cause a larger part of the light intensity to transfer to the light sensitive material, and facilitate faster solidification of the material, but by lowering the distance of the beams and the chamber, a bubble in the light sensitive material such as a resin might occur, which may happen quite suddenly causing small amounts of resin to form on a protective window, which can be mitigated by using two laser beams as a collision detection system in the scanning area in order to detect protrusions, regardless of whether the system scans to the left or the right (Petersen, paras 0005-0007, 0206, and 0210).
Regarding claim 7, Buller teaches wherein the controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255) outputs an alert in response to determining that the one or more parameters relating to transmittance of the beam entry window indicate a transmittance that is less than a threshold transmittance (“When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208; “intensity of a reflected beam” are used to determine “spatial locations,” described para 0202; based on the Specification, examiner understand measuring transmittance to be the same as measuring intensity).
Regarding claim 8, Buller teaches wherein the alert indicates a location on the beam entry window (optical window 1415, fig. 14) corresponding to the transmittance that is less than the threshold transmittance (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208; “When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208).
Regarding claim 9, Buller teaches wherein the controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255) outputs the alert (“aborted or stalled,” para 0208) during the additive manufacturing of the part (“The detection of the contamination level of the optical window can be done mostly or entirely during the formation of the 3D object (e.g., simultaneously. E.g., in real time),” para 0208).
Regarding claim 11, Buller teaches a method (“systems, apparatuses and methods for monitoring a three-dimensional printing process,” abstract) comprising: 
moving a recoater (material dispensing mechanism 616, fig. 6) across a powder bed (as shown in fig. 14) of an additive manufacturing machine to spread a working layer (1404, fig. 14; “exposed surface of the material bed 804,” para 0209) of the powder bed (“The at least one mechanism can comprise the material dispensing mechanism, leveling mechanism, or material removal mechanism,” para 0045); 
sensing, by a photosensor (sensor 1418, fig. 14, “photo detector,” para 0178), intensity of light (dashed line from 1420 to 1415, to 1418, fig. 14) emitted by each of the plurality of light sources (energy source 1420, fig. 14) through a beam entry window (optical window 1415, fig. 14) positioned between the powder bed (as shown in fig. 14) and a laser light source (energy source 1413, fig. 14)  that is configured to emit laser light to selectively melt (para 0005) one or more portions of the working layer (1404, fig. 14; “exposed surface of the material bed 804,” para 0209) of the powder bed during additive manufacturing of a part (object 1406, fig. 14);
correlating, by a controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255), the intensity of the light sensed by the photosensor to corresponding positions on the beam entry window based on locations of each of the plurality of light sources relative to the beam entry window during illumination of each of the plurality of light sources (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208); and 
outputting, by the controller, one or more parameters relating to transmittance of the beam entry window based on the intensity of the light sensed by the photosensor and the corresponding positions on the beam entry window (“The alteration can comprise intensity and/or direction alteration,” para 0041; “intensity” and “direction alteration” are construed as the claimed “parameters”). 
Buller does not explicitly disclose illuminating, during movement of the recoater, a plurality of light sources that are attached to the recoater. 
However, in the same field of endeavor of additive manufacturing, Petersen teaches illuminating (“emitted,” para 0210), during movement of the recoater (REC, fig. 1), a plurality of light sources (LBa and LBb, fig. 3), that are attached to the recoater (“the collision-preventing detection system is attached to or integrated in the scanning bar, para 0087).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, lasers attached to the recoater, in view of the teachings of Petersen, by attaching the energy source 1420 to the material dispensing mechanism 616, as taught by Buller, because by lowering the distance between the output optics and the light sensitive material, advantageous reductions of adverse consequences due to misalignment can be observed, which can also reduce the production costs in the design of the optics, cause a larger part of the light intensity to transfer to the light sensitive material, and facilitate faster solidification of the material, but by lowering the distance of the beams and the chamber, a bubble in the light sensitive material such as a resin might occur, which may happen quite suddenly causing small amounts of resin to form on a protective window, which can be mitigated by using two laser beams as a collision detection system in the scanning area in order to detect protrusions, regardless of whether the system scans to the left or the right (Petersen, paras 0005-0007, 0206, and 0210).
Regarding claim 15, Buller teaches the invention as described above but does not explicitly disclose wherein each of the plurality of light sources is positioned at a top surface of the recoater.
However, in the same field of endeavor of additive manufacturing, Petersen teaches wherein each of the plurality of light sources (LBa and LBb, fig. 3) is positioned at a top surface of the recoater (REC, fig. 1; “the collision-preventing detection system is attached to or integrated in the scanning bar, para 0087; construed such that LBa and LBb are integrated into the scanning bar, which is at or near the recoater REC, according to fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, lasers attached near to the top surface of the recoater, in view of the teachings of Petersen, by attaching the energy source 1420 to the material dispensing mechanism 616, as taught by Buller, because by lowering the distance between the output optics and the light sensitive material, advantageous reductions of adverse consequences due to misalignment can be observed, which can also reduce the production costs in the design of the optics, cause a larger part of the light intensity to transfer to the light sensitive material, and facilitate faster solidification of the material, but by lowering the distance of the beams and the chamber, a bubble in the light sensitive material such as a resin might occur, which may happen quite suddenly causing small amounts of resin to form on a protective window, which can be mitigated by using two laser beams as a collision detection system in the scanning area in order to detect protrusions, regardless of whether the system scans to the left or the right (Petersen, paras 0005-0007, 0206, and 0210).
Regarding claim 16, Buller teaches wherein outputting the one or more parameters relating to the transmittance of the beam entry window comprises determining that the one or more parameters relating to transmittance of the beam entry window (“When reflectivity varies from a benchmark (e.g., known, predetermined) reflectivity value, at least one characteristics of the energy beam used to generate the 3D object may be varied (e.g., power, beam footprint, intensity, wavelength, emission time at a certain position),” para 0208) indicate a transmittance that is less than a threshold transmittance outputting an alert in response to determining that the one or more parameters relating to transmittance of the beam entry window indicate the transmittance that is less than the threshold transmittance (“When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208; “intensity of a reflected beam” is used to determine “spatial locations,” described para 0202; based on the Specification, examiner understand measuring transmittance to be the same as measuring intensity).
Regarding claim 17, Buller teaches wherein the alert indicates a location on the beam entry window (optical window 1415, fig. 14) corresponding to the transmittance that is less than the threshold transmittance (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208; “When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208).
Regarding claim 18, Buller teaches wherein outputting the alert (“aborted or stalled,” para 0208) comprising outputting the alert during the additive manufacturing of the part (“The detection of the contamination level of the optical window can be done mostly or entirely during the formation of the 3D object (e.g., simultaneously. E.g., in real time),” para 0208).
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Petersen (US-20120298886-A1) as applied to claims 1 and 11 above and further in view of Krüger et al. (US-20180200957-A1).
Regarding claim 2, Buller teaches the invention as described above but does not explicitly disclose wherein the controller causes each of the plurality of light sources to illuminate in a defined sequence as the recoater moves across the powder bed.
	However, in the same field of endeavor of additive manufacturing, Krüger teaches wherein the controller causes each of the plurality of light sources (light sources 34a-g, fig. 2) to illuminate in a defined sequence as the recoater (doctor blade 19, fig. 2) moves (“movement direction 25 of the doctor blade 19,” para 0047; paras 0046-0047 are construed such that the illumination happens during the movement of the doctor blade to detect “furrows”) across the powder bed (“The light sources can then be activated in succession,” para 0034).
Krüger, fig. 2

    PNG
    media_image5.png
    547
    438
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Petersen, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Regarding claim 3, Buller teaches the invention as described above but does not explicitly disclose wherein each of the plurality of light sources is illuminated one-at-a-time so that no two of the plurality of light sources is illuminated simultaneously.
However, in the same field of endeavor of additive manufacturing, Krüger teaches wherein each of the plurality of light sources (light sources 34a-g, fig. 2) is illuminated one-at-a-time (“The light sources can then be activated in succession,” para 0034) so that no two of the plurality of light sources is illuminated simultaneously (“Instead of activating the light sources 34a to 34g in succession, these or at least some of them can also emit monochromatic light of different wavelengths and be operated simultaneously,” para 0048; construed such that the reverse is true in the succession embodiment, i.e. the light sources do not illuminate simultaneously).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Petersen, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Regarding claim 12, Buller teaches the invention as described above but does not explicitly disclose wherein illuminating the plurality of light sources comprises illuminating each of the plurality of light sources in a defined sequence as the recoater moves across the powder bed.
However, in the same field of endeavor of additive manufacturing, Krüger teaches wherein illuminating the plurality of light sources (light sources 34a-g, fig. 2 comprises illuminating each of the plurality of light sources in a defined sequence as the recoater (doctor blade 19, fig. 2) moves (“movement direction 25 of the doctor blade 19,” para 0047; paras 0046-0047 are construed such that the illumination happens during the movement of the doctor blade to detect “furrows”) across the powder bed (“The light sources can then be activated in succession,” para 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Petersen, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Regarding claim 13, Buller teaches the invention as described above but does not explicitly disclose wherein illuminating the plurality of light sources comprises illuminating each of the plurality of light sources one-at-a-time so that no two of the plurality of light sources is illuminated simultaneously.
However, in the same field of endeavor of additive manufacturing, Krüger teaches illuminating the plurality of light sources (light sources 34a-g, fig. 2) comprises illuminating each of the plurality of light sources one-at-a-time (“The light sources can then be activated in succession,” para 0034) so that no two of the plurality of light sources is illuminated simultaneously (“Instead of activating the light sources 34a to 34g in succession, these or at least some of them can also emit monochromatic light of different wavelengths and be operated simultaneously,” para 0048; construed such that the reverse is true in the succession embodiment, i.e. the light sources do not illuminate simultaneously).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Petersen, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Petersen (US-20120298886-A1) as applied to claims 1 and 11 above and further in view of Ashton (US-20160236279-A1).
Regarding claim 4, Buller teaches the invention as described above but does not explicitly disclose further comprising: a first galvanometer mirror that is movable to reflect the laser light of the laser light source along a first axis; a second galvanometer mirror that is movable to reflect the laser light along a second axis that is perpendicular to the first axis; and a beam splitter that is positioned to receive the light emitted by each of the plurality of light sources (Buller teaches a “two axis galvanometer scanner,” para 0184 but does not exclose all of the limitations required for the scanner in claim 4).
However, in the same field of endeavor of additive manufacturing, Ashton teaches further comprising: a first galvanometer mirror (“two tiltable mirrors 175,” para 0062; “The tiltable mirrors 175 are each mounted for rotation about an axis under the control of an actuator, such as galvanometer,” para 0063) that is movable to reflect the laser light of the laser light source along a first axis (“X-direction,” para 0063); a second galvanometer mirror (“two tiltable mirrors 175,” para 0062) that is movable to reflect the laser light of the laser light source along a second axis that is perpendicular to the first axis (“Y-direciton,” para 0063); and a beam splitter (beam splitter 178, fig. 2a) that is positioned to receive the light emitted by each of the plurality of light sources (para 0066 describes how the beam splitter 178 is used to receive the light that is sent to the photodetector 187 for processing, whereas the laser light that is used to melt the powder from laser 105 is reflected to the build area).

Ashton, fig. 2a

    PNG
    media_image6.png
    367
    449
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, two tiltable mirrors and a beam splitter, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
Regarding claim 5, Buller teaches the invention as described above but does not explicitly disclose wherein the controller causes the first galvanometer mirror and the second galvanometer mirror to move to direct the light emitted by each of the plurality of light sources to the beam splitter, and the beam splitter directs the light emitted by each of the plurality of light sources to the photosensor during a recoating phase of additive manufacturing (Buller teaches a “two axis galvanometer scanner,” para 0184 but does not exclose all of the limitations required for the scanner in claim 5).
However, in the same field of endeavor of additive manufacturing, Ashton teaches wherein the controller (computer 160, fig. 1) causes (“the computer 160 may be able to control the scan parameters,” para 0084) the first galvanometer mirror and the second galvanometer mirror (“two tiltable mirrors 175,” para 0062; “The tiltable mirrors 175 are each mounted for rotation about an axis under the control of an actuator, such as galvanometer,” para 0063) to move to direct the light emitted by each of the plurality of light sources (“a projector 190 for projecting a pattern of light, such as a diffraction pattern, onto the working area, in this embodiment, the entire working area,” para 0098; the photodetector 187 measures light from the powder bed area, para 0069; construed such that light coming from the chamber, which includes light from the projector 190, travels along the path through the tiltable mirrors 175) to the beam splitter (beam splitter 178, fig. 2a), and the beam splitter directs the light emitted by each of the plurality of light sources to the photosensor (photodetector 187, fig. 2a) during a recoating phase of additive manufacturing (para 0069).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a computer, two tiltable mirrors, a beam splitter, and a photodetector, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1 and includes a sensor 1418 as well as an energy source 1413) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
Regarding claim 14, Buller teaches the invention as described above but does not explicitly disclose further comprising: moving a first galvanometer mirror and a second galvanometer mirror to direct the light emitted by each of the plurality of light sources to a beam splitter; and directing, by the beam splitter, the light emitted by each of the plurality of light sources to the photosensor.
However, in the same field of endeavor of additive manufacturing, Ashton teaches further comprising: moving a first galvanometer mirror and a second galvanometer mirror (“two tiltable mirrors 175,” para 0062; “The tiltable mirrors 175 are each mounted for rotation about an axis under the control of an actuator, such as galvanometer,” para 0063) to direct the light emitted by each of the plurality of light sources (“a projector 190 for projecting a pattern of light, such as a diffraction pattern, onto the working area, in this embodiment, the entire working area,” para 0098; the photodetector 187 measures light from the powder bed area, para 0069; construed such that light coming from the chamber, which includes light from the projector 190, travels along the path through the tiltable mirrors 175) to a beam splitter (beam splitter 178, fig. 2a); and directing, by the beam splitter, the light emitted by each of the plurality of light sources to the photosensor (photodetector 187, fig. 2a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a computer, two tiltable mirrors, a beam splitter, and a photodetector, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1 and includes a sensor 1418 as well as an energy source 1413) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Petersen (US-20120298886-A1) as applied to claims 1, 7, and 16 above and further in view of Izumi (US-20190219522-A1).
Regarding claim 10, Buller teaches the invention as described above but does not explicitly disclose wherein the threshold transmittance is based on requirements for operational levels of the laser light during the additive manufacturing of the part.
However, in the same field of endeavor of laser processing, Izumi teaches wherein the threshold transmittance (“detecting intensity of the return light,” para 0024) is based on requirements for operational levels of the laser light during the additive manufacturing of the part (a learning algorithm  is taught in paras 0024-0027; using “teaching data” to determine whether a window is contaminated or not is construed as representing “operational levels”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a learning algorithm for determining if a protective window was contaminated or not, in view of the teachings of Izumi, by collecting and analyzing data captured by the sensor 1418 as taught by Buller, in order to use a processing unit that detects contamination of a protective window by determining the difference between the return light measurement data and at least one of the normal pattern and abnormal pattern data, by using a pattern recognition learning algorithm based on a discriminant function because during laser processing a protective window easily gets contaminated, and a delay in detection and maintenance can cause the quality of laser processing to significantly deteriorate  (Izumi, paras 0008 and 0031)
Regarding claim 19, Buller teaches the invention as described above but does not explicitly disclose wherein the threshold transmittance is based on requirements for operational levels of the laser light during the additive manufacturing of the part.
However, in the same field of endeavor of laser processing, Izumi teaches wherein the threshold transmittance (“detecting intensity of the return light,” para 0024) is based on requirements for operational levels of the laser light during the additive manufacturing of the part (a learning algorithm  is taught in paras 0024-0027; using “teaching data” to determine whether a window is contaminated or not is construed as representing “operational levels”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a learning algorithm for determining if a protective window was contaminated or not, in view of the teachings of Izumi, by collecting and analyzing data captured by the sensor 1418 as taught by Buller, in order to use a processing unit that detects contamination of a protective window by determining the difference between the return light measurement data and at least one of the normal pattern and abnormal pattern data, by using a pattern recognition learning algorithm based on a discriminant function because during laser processing a protective window easily gets contaminated, and a delay in detection and maintenance can cause the quality of laser processing to significantly deteriorate  (Izumi, paras 0008 and 0031)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jurca et al. (US-20130258321-A1) teach a method for determining contamination for an optical component during laser processing.
Schade (US-20180345582-A1) teaches an illumination device on a recoater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/8/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761